831 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John Anthony ROBINSON, Defendant-Appellant.
No. 87-3063.
United States Court of Appeals, Sixth Circuit.
Oct. 29, 1987.

Before LIVELY, Chief Judge, WELLFORD, Circuit Judge, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The defendant's counsel moves to withdraw on appeal from the district court's judgment of conviction in this criminal case.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and defense counsel's Anders' brief, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
A jury convicted the defendant of one count of possession of a stolen vehicle while in interstate commerce.  18 U.S.C. Secs. 2313 and 2.  The district court sentenced the defendant to five years imprisonment.  On appeal, defense counsel's motion to withdraw is accompanied by a brief filed pursuant to Anders v. California, 386 U.S. 738, 744 (1967).  The defendant was informed that he could file a brief raising any additional issues, but he has not done so.  After an examination of the record, we conclude that the appeal does not raise any substantial issues.


3
The motion to withdraw is granted.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.